Case 5:20-cv-00050-JPB-JPM Document 1 Filed 03/16/20 Page 1 of 16 PagelD #: 1

sett

FILED
MAR 16 2020

U.S. DISTRICT COURT-WVND
CLARKSBURG, WV 26301

Attachment A

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

Lazaro Quinones-Cedeno

 

 

 

Plaintiff.
Your full name FEDERAL CIVIL RIGHTS
COMPLAINT
(BIVENS ACTION)
V. Civil Action No.: 2*20=cv-66030
(To be assigned by the Clerk of Court)
M.B. rene . Complex Warden. 5, D0cu 50
efendant.
Ta ‘ le (
Meaz On €

Paul Adams. F.C.1I. Warden
Defendant. Blalock

E. Garcia FCI Associate Warden.
Enter above the full name of defendant(s) in this action

I. JURISDICTION

This is a civil action brought pursuant to Bivens v. Six Unknown Named Agents of
Federal Bureau of Narcotics, 403 U.S. 388 (1971). The Court has jurisdiction over
this action pursuant to Title 28 U.S.C. §§ 1331 and 2201.

Hl. PARTIES

In Item A below, place your full name, inmate number, place of detention, and complete mailing
address in the space provided.

A. Name of Plaintiff: Quinones-Cedeno. Inmate No.: 06288-000
Address: F.C.1T. Hazelton

 

P.O. Box 5000  Bruceton Mills. WV.26525

In Item B below, place the full name of each defendant, his or her official position, place of
employment, and address in the space provided.

 

United States District Court Northern District of West Virginia-2013

ss
Case 5:20-cv-00050-JPB-JPM Document1 Filed 03/16/20 Page 2 of 16 PagelD #: 2

Attachment A

B. Name of Defendant: M-B. Antonelli.
Position: Federal Correction Complex Warden.
Place of Employment: _.S. Penitentiary
Address: 1640 Sky View. Drive.
Bruceton Mills, WV. 26525

 

 

 

Was this Defendant acting under the authority or color of federal state
law at the time these claims occurred? ® Yes O No

If your answer is “YES,” briefly explain: He's the warden.

Abuse of Power and Authority. Obstruction of Justice, Violation
of my FIFTH AMENDMENT DUASPROCESS RIGHTS and retaliatory prison
transfer. Allowing unprofessional conduct by His staff toward me.

 

B.1 Name of Defendant: Paul Adams
Position: | Warden. .
Place of Employment: F.C.1T. Hazelton.

Address: 1640 Sky View. Drive
Bruceton Mills, WV. 26525

 

 

 

Was this Defendant acting under the authority or color of federal state
law at the time these claims occurred? & Yes O No

If your answer is “YES,” briefly explain: FCI Warden. He is aware

of all the facts mentioned in V.STATEMENT OF CLAIM and has...
Eailedatootake icorrectivé ‘action:

 

 

 

B.2 Name of Defendant: E. Garcia.
Position: Associate Warden. =-<-
Place of Employment: F.C.1. Hazelton.
Address: _ 1640 Sky View. Drive.
Bruceton Mills, WV. 26525
Was this Defendant acting under the authority or color of federal state
law at the time these claims occurred? ®& Yes O No

 

 

 

United States District Court 8 Northern District of West Virginia-2013
Case 5:20-cv-00050-JPB-JPM Document1 Filed 03/16/20 Page 3 of 16 PagelD #: 3

B.3

B.4

Attachment A

If your answer is “YES,” briefly explain: He's Associate Warden.
He is pulling and pushing behind! the scenes. He circles of

 

 

influence seem to affect me im a negative manner and other areas
as well, suffering monetary loss, mental and emotional distress,
aggravation, annoyance and incovenience loss of standing in the

 

facility due to staff officials and other damages, toward me,

including threatening to put me in the (SHU) to get away with exposures.
Name of Defendant:

Position:
Place of Employment: " Not-Applicable."
Address:

 

 

 

 

 

Was this Defendant acting under the authority or color of federal state
law at the time these claims occurred? 1 Yes 0 No

If your answer is “YES,” briefly explain:

 

 

"Not Applicable."

 

 

Name of Defendant:

Position:

Place of Employment: “Not-Applicable."
Address:

 

 

 

 

 

Was this Defendant acting under the authority or color of federal state
law at the time these claims occurred? © Yes O No

If your answer is “YES,” briefly explain:

 

 

 

 

 

United States District Court 9 Nerthern District of West Virginia-2013
Case 5:20-cv-00050-JPB-JPM Document1 Filed 03/16/20 Page 4 of 16 PagelD #: 4

B.5

_ If your answer is “YES,” briefly explain:

Attachment A

Name of Defendant:
Position:
Place of Employment: "Not=Applicable."
Address:

 

 

 

 

Was this Defendant acting under the authority or color of federal state
law at the time these claims occurred? 1 Yes O No

 

 

"'Not-Applicable."

 

 

Ul. PLACE OF PRESENT CONFINEMENT

Name of Prison/ Institution: Federal Correctional Institution Hazelton.

A.

Is this where the events concerning your complaint took place?
O Yes & No

If you answered “NO,” where did the events occur?
it started in FC] Williamsburg, SC. and spread to FCI McDowell,
WV. and FCI Hazelton, WV.

Is there a prisoner grievance procedure in the institution
where the events occurred? mH Yes O No

Did you file a grievance concerning the facts relating to this complaint in the
prisoner grievance procedure?

Yes O No

If your answer is “NO,” explain why not:

 

 

Not-Applicable.

 

If your answer is “YES,” identify the administrative grievance procedure
number(s) in which the claims raised in this complaint were addressed

 

United States District Court 0

Rl veet le veece PY Sw evs nt LVEF on OF 5 md

%
Case 5:20-cv-00050-JPB-JPM Document1 Filed 03/16/20 Page 5of16 PagelD#:5

Attachment A

and state the result at level one, level two, and level three. ATTACH
GRIEVANCES AND RESPONSES:

LEVEL 1

 

LEVEL 2 TD. 939314-R3 Rpt. No. 3106180 Code, 307 from 03/29/ 2018.
LEVEL 3 LD. 918649-Al Rpt. No. 3039907 Code 312, Form 10/02/ 2017.

IV. PREVIOUS LAWSUITS AND ADMINISTRATIVE REMEDIES

A.

Have you filed other lawsuits in state or federal court dealing with the same
facts involved in this action? a Yes O No

If your answer is “YES”, describe each lawsuit in the space below. Ifthere
is more than one lawsuit, describe additional lawsuits using the same format
on a separate piece of paper which you should attach and label: “IV
PREVIOUS LAWSUITS”

1. Parties to this previous lawsuit:

Plaintiff(s):_ Lazaro Quinones-Cedeno.

Defendant(s): Barbara Rickard. Warden Roldan Randan Lt. SIS

Court: U.S. District Court of WV. Bluefield Diy ision.
(If federal court, name the district; if state court, name the county)

No

3. Case Number: 1:19-c7 -00064

4, Basic Claim Made/Issues Raised: Neglect by Harsh Abuse of Power
and Authority. Obstruction of Justice, violation of my °° ~

Fifth Amendment Due Process Rights and a Retaliatory Prisons .~

Transfer. Unprofessional conduct: ftem staff.

5. Name of Judge(s) to whom case was assigned:
Omar J. Aboulhosn. Magistrate Judge. David A: Faber. -

‘District Judge.
6. Disposition: Pendins
(For example, was the case dismissed? Appealed? Pending?)

7. Approximate date of filing lawsuit:__ January 25, 2019

 
Case 5:20-cv-00050-JPB-JPM Document1 Filed 03/16/20 Page 6 of 16 PagelD #: 6

IV. PREVIOUS LAWSUITS AND ADMINISTRATIVE REMED Y.

 

Quinones-Cedeno v. Antonelli; Civil Action No. 5:20-cv-00030
: Plaintiff, Iefendant,

Neglect by Harsh Abuse of Power and Authority. Obstruction of Justice, Violation
of my Fifth Amendment Due Process Rights and a retaliatory Prison Transfer.
Allowing unprofessional misconduct bw staff toward Plaintiff.
Court: U.S. District Court for the Northern District of West Virginia.
Name of Judge(s) to whom case was’ assigned:
None Yet.

Qisposition: Pending.
Aproximate date of filing lawsuit. February 02, 2020

 

Quinones=+Cedeno v. Bluemling; Civil Action Nov 1:20-cv-00027
Plaintiff, Defendant,
Plaitiff has suffered mental and emotional distree, aggravation, annoyance and
inconvenience and other damages toward him, loss of standing in the Education
Department doing his legal work due to Education Specialist Ms. M. Bluemling and
other staff.
Court: U.S. ‘istrict Court for the Northern District of West Virginia.

Name of Judge(s) to whom case was’ assigned;
None Yet.

Disposition: Pending.
Aproximate date of filing lawsuit. February 02, 2020

 

 

Quinones-Cedeno v. Healey; Civil Action No. 1:20-cv-00031
Planitiff, Defendant,

Mistreatment and Discrimination. Plaintiff was merely subjected to cruel and unusual
punishment because staff, acting outside of their function in the kitchen (allowing
inmates to instructing them what to do) chose to fire Plaintiff’.-because they: need to
discredit Plaintiff to get foreman cook Healey and Handlin removed from the facility.
Inmates along with staff needed to get Plaintiff out of the kitchen detail. Compound
officer R. Reckard, in conjunction with foreman cook T. Thorne, were returning

Plaintiff from the kitchen in retaliation for this attached letter Plaintiff wrote to

U.S. President, in the past and Plaintiff allowed compound officer R. Reckard to read it.

ABACK ed ote, a «as Les
( © DD oytee: U.S. District for the Northern District of West Virginia.
Case 5:20-cv-00050-JPB-JPM Document1 Filed 03/16/20 Page 7 of 16 PagelD #: 7

Name of Judge(s) to whom case was assigned:
None Yet.

Disposition: Pending.
Approximate date of filing lawsuit.February 02, 2020

The Court erroneously misconstrued Plaintff's Declaration (Documents No. 58-61) in
an attempt to initiate four new Civil Action pursuant to Bivens v. Six unknown
Federal agents of Federal Bureau of Narcotics. The Declarations were attempt on
behalf of Plaintiff to state to the Court the Obstruction of Justice and Abuse of
Power that stafi it F.C.I. McDowell, WV., and staff at F.C.I. Hazelton, WV., are

conducting in order to interfere with Plaintiff's Legal Process.

 

Quinones-Cedeno v. Resh; Civil Action No. 3:20-c7 -00027
Plaintiff. Defendant.

 

Cruel and unusual treatment and deliverancte indiference (standard) of Eigth
Amendment. Medical needs of Plaintiff health by (Supervisor liability, "obduratly."

"wantonly ,"or "with deliverate’~itdiferaes." A sufficiently serious deprivation
occurred by prison official's by act or omission...result[s] in the denial of the

civilized measure of life's necessities.

Court: U.S. District Court for the Northern District of West Virginia.

Name of Judge(s) to whom the case was assigned:
None Yet.

Disposition: Pending.
Approximate date of filing lawsuit. February 02, 2020

The Court erreously misconstrued Plaintiff's Declarations (Documents No. 58-61) in

an attempt to initiate four new Civil Action pursuant to Bivens v. Six unknown

Federal Agents of Federal Bureau of Narcotics. The Declarations were attempt on behalf
of Plaintiff to state to the Court the Obstruction of Justice and Abuse: 6f\Poweri that
staff at F.C.1. McDowell, WV., and staff at F.C.1. Hazelton, WV., are conducting in

order to interfere with Plaintiff's Legal Process.
 

Case 5:20-cv-00050-JPB-JPM Document 1 Filed 03/16/20 Page 8 of 16 PagelD #: 8

From: LAZARO QUINONES-CEDENO. 06288-0000
F.C.I.. Williamsburg ,
P.O. Box 340
Salters, South Carolina. 29590 o

a4

'

To: DONALD J. TRUMP. u.S. President, September 28, 2017

The White House
1600 Pennsylvania Ave.
Washington, D.C. 20500

Dear Mr. President,

By As for Associate. Warden Ms. V. MOSER, I've heard of

her dreams for succeed in tne Bureau or Prisons. She'has done everything to
earn the respect of her staff ana inmates.in these prisons. 1f like her
brightness, her energy, her vitality. And I like her guts. I think she has
bigger balls than any candidate for a higher position. she's not afraid to
piss people off. She's not afraid to do the right thing in order to keep this
facility moving forward. She's the epitome of strong intelligent and a hard
working woman., She will stop the abuse to protect the B.O.P.'s reputation.
I respect her. Especially as a woman. It will be much harder for her that

it is for any other person to sterr a facility. It takes a lot of balls put,
she will do the job. I tnink a woman wardén would be strong figure, and I
think she would be more empathetic warden. It has nothing to do with her.
being a woman. It has everything to do with who she is.
Regardless ,,of iher future work goals, she has spelled them out for this
facility and others facilities around tne states. She's an outstanding person
and an excellent Associate Warden and knows how to lead her staff in a
positive direction.-She's very concern in the FBOP quest for continuous staff
improvement. She has becomes a person we consider to be quite reasonable, .
quite intelligent, might even enlightenea in regard of her tremendous

dedication and desire to be promoted to a higher position in the Bureau of
Prisons.

With all these beautiful qualities Ms. V. MOSER
by the Presiaent ot the United States to a higher position in the Bureau of

is worthy to be promoted

Prisons.
En awaiting of your prompt response, I remain. Thanks.

Respectfully yours,

 
 
Case 5:20-cv-00050-JPB-JPM Document1 Filed 03/16/20 Page 9 of 16 PagelD #: 9

Attachment A

8. Approximate date of disposition. Attach Copies:_-Pending.

C. Did you seek informal or formal relief from the appropriate administrative
officials regarding the acts complained of in Part B?
m Yes O No

D.  Ifyour answer is “YES,” briefly describe how relief was sought and the
result. If your answer is “NO,” explain why administrative relief was not
sought.

- Level IIL, ID. No. 918649-A1, Exhauted, Incident Rpt. No. 3039907 ,
Code 312 from October _02, 2017. Exhanted May.23, 2018. in C.0.-°
Level II ID. 939314-R3. Incident Rpt. No. 3106188, Code 307

from 03/29/ 2018. Unanswered by S.E.R.O. in Atlanta, Ga.

E. Did you exhaust available administrative remedies?
& Yes oO No .

F. If your answer is “YES,”, briefly explain the steps taken and attach proof of
exhaustion. If your answer is “NO,” briefly explain why administrative
remedies were not exhausted. ”

ID. 918649-Al was exhauted by Central Office on 05/23/20182Proof of
exhaustion in Civil Docket Case.No. 1:19-cv-00064, 03/29/ 19 Bluefield division.
w./ TD. 939314-R3. None. The usual run-around type_of treatment. It

was never responded by S.E.R.O. in Atlanta, Ga. Because of this
remedies I was hit with a retaliatory prisons transfer by S.E.R.0O.
Director J.A. Keller and FCC Warden M.B. Antonelli. (See attachs )

G. Ifyou are requesting to proceed in this action in forma pauperis under 28
U.S.C. § 1915, list each civil action or appeal you filed in any court of the
United States while you were incarcerated or detained in any facility that
was dismissed as frivolous, malicious, or for failure to state a claim upon
which relief may be granted. Describe each civil action or appeal. If there
is more than one civil action or appeal, describe the additional civil actions
or appeals using the same format on a separate sheet of paper which you
should attach and label “G. PREVIOUSLY DISMISSED ACTIONS OR

APPEALS”

1. Parties to previous lawsuit:

 

TO 1 Northern District of West Virginia-2013
Case 5:20-cv-00050-JPB-JPM Document 1_ Filed 03/16/20 Page 10 of 16 PagelD #: 10

 

 

Attachment A
Plaintiff(s): Not-Applicable.
Defendant(s): Not-Applicable.
2. Name and location of court and case number:

 

Not~Applicable.

 

 

3. Grounds for dismissal: © frivolous © malicious
© failure to state a claim upon which relief may be granted

4. Approximate date of filing lawsuit: “Not=Applicable.

 

5. Approximate date of disposition: Not-Applicable.

 

VY. STATEMENT OF CLAIM

 

State here, as BRIEFLY as possible, the facts of your case. Describe what each
defendant did to violate your constitutional rights. You must include allegations of
specific wrongful conduct as to EACH and EVERY defendant in the complaint.
Include also the names of other persons involved, dates, and places. Do not give any
legal arguments or cite any cases or statutes. Ifyou intend to allege a number of related
claims, you must number and set forth each claim in a separate paragraph.
UNRELATED CLAIMS MUST BE RAISED IN SEPARATE COMPLAINTS WITH
ADDITIONAL FILING FEES. NO MORE THAN FIVE (5)TYPED OR TEN (10)
NEATLY PRINTED PAGES MAY BE ATTACHED TO THIS COMPLAINT. (LR PL
3.4.4)

 

CLAIM 1: M.B. Antonelli. FCC Complex Warden in Hazelton, WV.

 

 

(See Attachment. )

 

 

 

Supporting Facts:

 

 

United States District Court 13 Northern District of West Virginia-2013
Case 5:20-cv-00050-JPB-JPM Document1 Filed 03/16/20 Page 11 of 16 PagelD #: 11

Attachment _A-1.

V. STATEMENT OF CLAIM. CLAIM 1. M.B. Antonelli, Complex Warden,

 

Obstruction of Justice ia an impeachable offence and can face serious consequences
based in violation of my Fifth Amendment Due Process Rights. It is a clacic high crime.
Federal Criminal lawis expensive on the topic. It pumishes anyone who corruptly or by
threats of force,retaliation, influnce, obstruct, impide the Due Process Rights. This
is excellent claim based upon the FIFTH AMENDMENT OF THE CONSTITUTION.

 

Supporting Facts:

On March 29, 2018, I was falsely accussed of threatening Another With Bodily/
Harm/ Refusing to Obey an Order of Any Staff. Incident Rpt. No. 939314-R2.

Due to this remedies ID. 918649-Al, exhauted on_05/23/ 2018 and ID. 939314-R2,
from 04/04/_ 2018, which was never exhauted by S.E.R.O. Director in Atlanta, Ga.
J.A. Keller, and FCC Complex Warden in Hazelton WV. M.B. Antonelli. I was hit with
a retaliatory prison transfer which triggered on 05/18/ 2018. I was transferred from
F.C.1I. Williamsburg, SC. to Okldioma Detention Center, OK., to F.C.I. McDowell, WV.,
where I filed Civil Action No. 1:19-o7-00064, Jan. 25, 2019. By the way you can find
documents concerning to Remedy ID. 918649-Al, Incident Rpt. No. 3039907, €ode 307 from

 

 

October 02, 2017, in the Civil Docket record from the first Amended complaint dated
March 03, 2019. (Attachment #1, Exhibit in support (MK.)

F.C.1. Williamsburg, SC. Warden and now FCC Complex Warden in Hazelton, WV.,
M.B. Antonelli, in conjunction with J.A. Keller, S.E.R.O. Director in Atlanta, Ga.,
authorized this transfer and then destroyed the documents. I was denied procedural Due

Process uncorrected by 5.E.R.O. Director J.A. Keller and FCC Complex Warden in Hazelton

 

M.B. Antonelli ,by holding, destroying and confiscanting my appeal documents. Also,
illegally seized my GCT, given 30 days DS. and 6 months LP phone. This action no justify
exposures a lot worse this retaliatory prison transfer, to get away with Remedy 1)

ID. 939314-R2.
Case 5:20-cv-00050-JPB-JPM Document1 Filed 03/16/20 Page 12 of 16 PagelD #: 12

Attachment A

 

 

 

 

CLAIM 2:

 

 

Paul Adams. F.C.1. Hazelton Warden

 

 

_..(See Attachment.)

Supporting Facts:

 

 

 

 

 

CLAIM 3:

 

E. Garcia. F.Cel. Hazelton Associate Warden.
(See Attachment. )

 

 

 

 

Supporting Facts:

 

 

 

 

 

CLAIM 4:

 

 

Not-Applicable.

 

 

Supporting Facts:

 

 

 

United States District Court i4 Northern District of West Virginia-2013
Case 5:20-cv-00050-JPB-JPM Document 1 Filed 03/16/20 Page 13 of 16 PagelD #: 13

V..STATEMENT CLAIM: Paul Adams. Warden, Attachment A 2.

Neglect, byHarsh Abuse of Power and Authority, Obstruction of Justice, violation
of my FIFTH AMENDMENT DE PROCESS RIGHTS AND RETALIATION.

The first Amendment prohibit jail prison officials from retaliating against
inmates who report complaints file grievance, or file lawsuit. This way of retaliation

offends the Constitution ant threatens to inhibit excercise our protect rights.

SUPPORTING FACTS:

Warden Paul Adams, is aware of all the facts mentioned in V. Statement Claim
andhas failedttotake corrective action in this unprofessional conduct by staffiunder

his authority.
Case 5:20-cv-00050-JPB-JPM Document 1 Filed 03/16/20 Page 14 0f 16 PagelD #: 14

V. STATEMENT.CLAIM. E. Garcia. Associate Wardens Attachment A-3.

 

Associate Warden E. Garcia, F,C.1. Warden Paul Adams and FCC Complex Warden M.B.
Antonelli, and other unknown (FBOP) staff have conspired to violate my rights under
the Constitution's Amendment.

 

SUPPORTING FACTS:

I'm caught in the crossfire of a racial.conflict between two opposing: position..against
one faction within the rank of file of staff. The understanding that seems to be in
everybody's mind that kwwty situation (staff & inmates) is that it is the work of

Paul Adams, F. Garcia and M.B. Antonelli, pulling and pushing behind the scene. Their
circles of influence seem to affect me in a negative manner and other area as well.

Case point I get not respector assistance from Medical Clinic. I'm not getting
adequate medical care in regard to my concern.I'm at high risk of health. I'm treated
with cruel and unusual treatment as the nurse Ms. Jennifer Resh, acting outside of her
position and responsibility refused to give me medication being an indigent inmate.

To the extent, I will not allow myself to be used for any kind of corruption to
support any fraudulent act that will put the integrity and reputation of the (FBOP) at
risk. .

The rise of a lower leader.wo is not as experience in an administration would lead

this facility to repeat pass mistakes.
« Case 5:20-cv-00050-JPB-JPM Document 1 Filed 03/16/20 Page 15 of 16 PagelD #: 15

Attachment A

 

 

 

CLAIM 5:

 

 

Non-Applicable.

 

 

Supporting Facts:

 

 

Non-Applicable.

 

 

Vi. INJURY

Describe BRIEFLY and SPECIFICALLY how you have been injured and the
exact nature of your damages.

mental and emotional:-distress , aggravation,

annoyance and inconvenience loss ofstanding in the facility due to staff

officials and a higher risk of heart damages due to distress and other
damages «: (Read enclosed Mon=Health Medical Center' s report.) (NM Cardilite
Stress test performed Jan. 10, 2020.)

 

 

VIL RELIEF

State BRIEFLY and EXACTLY what you want the Court to do for you. Make
no legal arguments. Cite no cases or Statutes.

In conclusion I'm seeking to have Administrative Remedies ID. 918649-Al
and ID. 939314-R2, process reinstated or perhapts expugned from my
record. A better Medical Care concerning to my Health condiction.

I'm humbly requesting that M.B. Antonelli, Paul Adams and E. Garcia, to be
terminated from the Bureau of Prisons or removed from this Federal Complex,
for Abuse of Power and Authority and Obstruction of Justice.

P.S: Please, assure that no retaliatory action is taken against me by
M.B. Antonelli, Paul Adams and E. Garcia,, for filing this complaints. Thanks.

 

United States District Court i5 Northern District of West Virginia-2613
Case 5:20-cv-00050-JPB-JPM Document 1 Filed 03/16/20 Page 16 of 16 PagelD #: 16

Attachment A
DECLARATION UNDER PENALTY OF PERJURY
The undersigned declares under penalty of perjury that he/she is the plaintiffin the

above action, that he/she has read the above complaint and that the information contained
in the complaint is true and accurate. Title 28 U.S.C. § 1746; 18 U.S.C. § 1621.

Executed at F.C.1. Hazelton On March 10, 2020
(Location) _ (Date)

q ‘/

Your Signature

 

United States District Court 16 Northern District of West Virginia-2013
